UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 02-6096



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


BEKIR VURAL,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Chief
District Judge. (CR-90-139-A, CA-99-1576-AM)


Submitted:     March 21, 2002                 Decided:   March 29, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bekir Vural, Appellant Pro Se.     Epin Hu Christensen, Special
Assistant United States Attorney, Paul J. McNulty, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Bekir Vural seeks to appeal the district court’s order denying

his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2001).            We

have reviewed the record and the district court’s opinion and find

no   reversible   error.   Accordingly,   we   deny   a   certificate   of

appealability and dismiss the appeal on the reasoning of the

district court.    See United States v. Vural, Nos. CR-90-139-A; CA-

99-1576-AM (E.D. Va. Dec. 10, 2001).           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                               DISMISSED




                                  2